DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered.
 Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on February 7, 2022. Claims 1 and 3-13 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection to the claims is withdrawn in view of Applicant’s amendment.
The rejection of claim 2 is obviated by Applicant’s cancellation.
The rejection of claims 5 and 8-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is maintained and modified as necessitated by the amendments.
All other rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New objections to the claims are necessitated by the amendments.
	New grounds of rejection under 35 U.S.C. 103 are necessitated by the amendments.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 68, “the average value” should read “an average value” for clarity.
In lines 69-70, “the average value” should read “an average value” for clarity.
Appropriate correction is required.
Duplicate Claims
Applicant is advised that should claim 4 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 5 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 10 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 8-12 recite the limitations “a surface protective layer formed on at least part of said pump surface” and “said buffer layers are either interposed between said porous thermal shock resistant layer and said surface protective layer” in lines 2 and 5-6 of each claim. It is unclear how both of the buffer layers on the pump surface and the heater surface can be interposed between the porous thermal shock resistant layer and the surface protective layer formed on the pump surface. When the surface protective layer is only formed on the pump surface, then the buffer layer on the heater surface is interposed between the porous thermal shock resistant layer and the heater surface of the sensor element since there is no surface protective layer on the heater surface.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (JP 2015194479 A) (references herein made with respect to English Machine Translation) and further in view of Peters et al. (US 2016/0061767 A1), as evidenced by Applicant’s specification with respect to claims 1 and 3.
Regarding claim 1, Sakakibara teaches a sensor element of a gas sensor (a sensor element 101 of a gas sensor 100, Figs. 1-2, pg. 3, ln. 32; Examiner notes that “a gas sensor” is not positively recited in the claim), the sensor element comprising:
an elongated plate element base made of an oxygen-ion conductive solid electrolyte and having a gas inlet at a first end surface of a first end part and a reference gas inlet in a second end part in a longitudinal direction of said sensor element (the sensor element 101 has a long rectangular parallelepiped shape and includes six layers of oxygen ion conductive solid electrolyte, Fig. 2, pg. 3, lns. 35-36, 40-43; the sensor element 101 has a gas inlet 10 at a front end surface of a front end portion of the sensor element 101, and has a reference gas introduction space 43 in a rear end portion in a longitudinal direction of the sensor element 101, Fig. 2, see Image 1 below, pg. 3, lns. 36 & 45-46, pg. 4, lns. 1-3; the longitudinal direction of the sensor element 101 is the front-rear direction which is the left-right direction in Fig. 1, pg. 3, ln. 36; Examiner interprets the front end portion to read on “a first end part” and the rear end portion to read on “a second end part,” see Image 1 below);
at least one internal space provided inside said elongated plate element base and communicated with said gas inlet under predetermined diffusion resistance (a gas distribution 
at least one electrochemical pump cell including an outer pump electrode formed on an outer surface of said elongated plate element base, an inner pump electrode provided facing said at least one internal space, and a solid electrolyte portion of said elongated plate element base located between said outer pump electrode and said inner pump electrode (a main pump cell 21 which is an electrochemical pump cell including an outer pump electrode 23 formed on an upper surface of the second solid electrolyte layer 6 which is an outer surface of the sensor element 101, an inner pump electrode 22 facing the first internal space 20 of the gas distribution part, and the second solid electrolyte layer 6 of the sensor element 101 sandwiched between the outer pump electrode 23 and the inner pump electrode 22, Fig. 2, pg. 4, lns. 24-27);
a heater buried inside and surrounded by said oxygen-ion conductive solid electrolyte of said elongated plate element base in a first predetermined range from said first end part of said elongated plate element base in the longitudinal direction of said sensor element (a heater 72 buried inside and surrounded by the oxygen ion conductive solid electrolyte layers 2 and 3 of the sensor element 101 in a first predetermined range from the front end portion of the sensor element 101 in the longitudinal direction of the sensor element 101, Fig. 2, see Image 1 below, pg. 6, lns. 9-11, 14-15; Examiner interprets the heater 72 which is an electric resistor to read on the claimed heater, and does not interpret the lead wire 76 to read on the claimed heater);
a porous thermal shock resistant layer provided to an outermost peripheral part of said elongated plate element base and covering said first end surface of said first end part of said 
buffer layers located on an inner side with respect to said porous thermal shock resistant layer and adjacent to said porous thermal shock resistant layer on a pump surface and a heater surface of said sensor element, the buffer layers being not provided on said first end surface of said first end part of said elongated plate element base (coating layers 24a and 24b are located on an inner side with respect to the porous protective layer 91 and adjacent to the porous protective layer 91 on an upper surface of the second solid electrolyte layer 6 and a lower surface of the first substrate layer 1, respectively, of the sensor element 101, and the coating layers 24a and 24b are not provided on the front end surface of the front end portion of the sensor element 101, Fig. 2, see Image 1 below, pg. 6, lns. 26-30, 38-41, 54; Examiner interprets the upper surface of the second solid electrolyte layer 6 to read on “a pump surface” and the lower surface of the first substrate layer 1 to read on “a heater surface”),
wherein two main surfaces of said elongated plate element base include a main surface closer to said gas inlet, said at least one internal space, and said at least one electrochemical pump cell than to said heater in a thickness direction of said elongated plate element base defined as said pump surface of said sensor element (the upper surface of the second solid electrolyte layer 6 of the sensor element 101 is the pump surface which is closer to the gas inlet 10, the gas distribution part, and the main pump cell 21 than to the heater 72 in a thickness direction of the 
wherein the porous thermal shock resistant layer is provided on both of said first and second side surfaces of said elongated plate element base while the buffer layers are not provided on either of said first and second side surfaces of said elongated plate element base (the porous protective layer 91 is provided on both of the first and second side surfaces of the sensor element 101, while the coating layers 24a and 24b are not provided on either of the first and second side surfaces of the sensor element 101, Figs. 1-2, pg. 6, lns. 26-28, 41-43).
Sakakibara teaches a thickness direction of said porous thermal shock resistant layer at a portion where said buffer layers are not provided between the elongated plate element base and the porous thermal shock resistant layer (a thickness direction of the porous protective layer 91 at the front end surface of the sensor element 101 where the coating layers 24a and 24b are not provided between the sensor element 101 and the porous protective layer 91, Fig. 2, pg. 6, ln. 43). Sakakibara teaches that the porous protective layer 91 is made of an alumina porous material 2/sec, and according to Equation 2 the thermal diffusion time = (0.4 mm)2 / 0.2626 mm2/sec = 0.6 sec, which is within the claimed range.
Modified Sakakibara teaches a stacking direction of said porous thermal shock resistant layer and said buffer layers at a portion where said porous thermal shock resistant layer and said supra). Modified Sakakibara teaches that the coating layers 24a and 24b are each made of porous alumina and have a porosity of 10% to 60% and a thickness of 5 to 50 µm (Fig. 2, pg. 6, lns. 31-33). As evidenced by Applicant’s specification, a thermal diffusion time can be determined from a porosity and a thickness of an alumina layer (see Equations 2 and 4, pg. 17, lns. 6-9, pg. 18, lns. 1-18 of the instant specification). As evidenced by Applicant’s specification, a total thermal diffusion time of porous alumina layers can be expressed as the sum of the thermal diffusion time of each porous alumina layer in the thickness direction thereof (pg. 21, lns. 8-11 of the instant specification). Thus, a total thermal diffusion time of the porous alumina protective layer 91 and each of the porous alumina coating layers 24a and 24b of Modified Sakakibara can also be calculated from Equations 2 and 4 of the instant application using porosity and thickness. Modified Sakakibara fails to explicitly teach wherein a total thermal diffusion time in a stacking direction of said porous thermal shock resistant layer and said buffer layers is 0.2 sec to 1.0 sec inclusive at a portion where said porous thermal shock resistant layer and said buffer layers are stacked. However, because Modified Sakakibara teaches a finite set of options for the porosity and thickness of each of the coating layers 24a and 24b (a porosity of 10% to 60% and a thickness of 5 to 50 µm, Fig. 2, pg. 6, lns. 31-33), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have chosen the combination of a porosity of 25% and a thickness of 40 µm for each of the coating layers 24a and 24b from the finite number of identified porosities and thicknesses as identified by Modified supra), and when each of the coating layers 24 and 24b has a porosity of 25% and a thickness of 40 µm, then according to Equation 4 the thermal diffusivity = (-0.0268 * 25) + 0.7986 = 0.1286 mm2/sec, and according to Equation 2 the thermal diffusion time = (0.04 mm)2 / 0.1286 mm2/sec = 0.01 sec. Therefore, the total thermal diffusion time = 0.6 sec + 0.01 sec = 0.61 sec, which is within the claimed range.
Modified Sakakibara teaches that the porous protective layer 91 covers the part of the sensor element 101 from the front end surface of the front end portion to the distance L in the longitudinal direction of the sensor element 101 (Fig. 2, pg. 6, lns. 48-55). This embodiment of Modified Sakakibara teaches that the distance L does not reach the end of the heater 72 furthest from the front end portion (Fig. 2, see Image 1 below, pg. 6, lns. 48-55), and therefore fails to teach wherein said porous thermal shock resistant layer in a second predetermined range in said longitudinal direction of said sensor element is formed in three zones comprising zone A, zone B, and zone C, where said zone A is adjacent to said zone B and covers said first end surface of said first end part, where lengths of said zone A and said zone B are obtained by equally dividing, in two, a length extending from a leading end surface of said porous thermal shock resistant layer to an end of said first predetermined range of said heater furthest from said first end part. However, Sakakibara teaches wherein the distance L is a result-effective variable. Sakakibara teaches that the distance L depends on the range in which the sensor element 101 is exposed to the gas to be measured in the gas sensor 100 and is in the range of 0 < distance L < the length in the longitudinal direction of the sensor element (Fig. 1, para. pg. 6, lns. 52-53; In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the distance L of the porous protective layer of Modified Sakakibara to extend past the heater such that said porous thermal shock resistant layer in a second predetermined range in said longitudinal direction of said sensor element is formed in three zones comprising zone A, zone B, and zone C, where said zone A is adjacent to said zone B and covers said first end surface of said first end part, where lengths of said zone A and said zone B are obtained by equally dividing, in two, a length extending from a leading end surface of said porous thermal shock resistant layer to an end of said first predetermined range of said heater furthest from said first end part through routine experimentation because doing so would yield the predictable desired protection of a larger area of the sensor element (a region having a distance L that extends past the heater, the region being from the front of the sensor element to a part of the sensor element beyond the heater, see Image 1 below) from cracking when the larger area of the sensor element is exposed to the gas to be measured (Fig. 2, pg. 6, lns. 48-53). Therefore, Modified Sakakibara teaches wherein said porous thermal shock resistant layer in a second predetermined range in said longitudinal direction of said sensor element is formed in three zones comprising zone A, zone B, and zone C, where said zone A is adjacent to said zone B and covers said first end surface of said first end part, where supra).
Modified Sakakibara teaches wherein a portion of the second predetermined range that is positioned adjacent to said zone B and closer to said second end part of said sensor element than is said zone B, and in which said heater is not provided, is defined as said zone C (the porous protective layer 91 has a longitudinal length that extends past the heater 72 and comprises zone A, zone B, and zone C, wherein a portion of the second predetermined range that is positioned adjacent to zone B and closer to the rear end portion of the sensor element 101 than is zone B and in which the heater 72 is not provided is defined as zone C, Fig. 2, see Image 1 below, see modification supra),
a part of said zone A that covers said gas inlet at said first end surface of said first end part of said elongated plate element base is defined as a leading end part of said porous thermal shock resistant layer (Examiner interprets a part of the zone A that covers the gas inlet 10 at the front end surface of the front end portion of the sensor element 101 to be a leading end part of the porous protective layer 91, Fig. 2, see Image 1 below).
supra), and that each of the porous alumina coating layers 24a and 24b have a porosity of 25% and a thickness of 40 µm (Fig. 2, pg. 6, lns. 31-33, see modification supra). As evidenced by Applicant’s specification, a thermal diffusion time can be determined from a porosity and a thickness of an alumina layer (see Equations 2 and 4, pg. 17, lns. 6-9, pg. 18, lns. 1-18 of the instant specification). As evidenced by Applicant’s specification, a total thermal diffusion time of porous alumina layers can be expressed as the sum of the thermal diffusion time of each porous alumina layer in the thickness direction thereof (pg. 21, lns. 8-11 of the instant specification). Thus, the thermal diffusion time at the leading end part, total thermal diffusion times at the pump surface in a center part of each of the zones A, B, and C, total thermal diffusion times at the heater surface in the center part of each of the zones A, B, and C, and thermal diffusion times at each of the first and second side surfaces in the center part of each of the zones A, B, and C of Modified Sakakibara can also be calculated from Equations 2 and 4 of the instant application using porosity and thickness of the porous alumina layers. Modified Sakakibara fails to explicitly teach wherein a first relational expression below is satisfied for the thickness direction of said porous thermal shock resistant layer alone and said stacking direction of said porous thermal shock resistant layer and said buffer layers: the thermal diffusion time at said leading end part > an average value of the total thermal diffusion time at said pump surface in a center part of each of said zones A, B and C ≥ the average value of the total thermal diffusion time at said heater surface in said center part of each of said zones A, B and C > the average value of the thermal diffusion time at each of said first and second side surfaces in said center part of each of said zones A, B and C. However, Peters teaches a sensor element provided for detecting a proportion In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Sakakibara teaches that the porous alumina protective layer 91 may have a porosity of 10% to 40% (Fig. 2, pg. 7, lns. 3-6), and that each of the porous alumina coating layers 24a and 24b may have a porosity of 10% to 60% (Fig. 2, pg. 6, lns. 31-33). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porosities of the porous protective layer and each of the coating layers of Modified Sakakibara such that the porosities and thicknesses of the porous protective layer and each of the coating layers satisfy a first 
The limitations “detect a predetermined gas component in measurement gas” and “pump oxygen in and out between said at least one internal space and an outside” are functional limitations. The limitation “communicated with said gas inlet under predetermined diffusion resistance” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Sakakibara teaches the sensor element 101 of the gas sensor 100 that detects the concentration of a predetermined gas in a gas to be measured (Fig. 2, pg. 3, lns. 34-35), so the sensor element is capable of the recitation “detect a predetermined gas component in measurement gas.” Modified Sakakibara also teaches that the gas distribution part comprises the first diffusion rate controlling portion 11, the second diffusion rate controlling 

    PNG
    media_image1.png
    664
    1078
    media_image1.png
    Greyscale

Image 1. Annotated version of Fig. 2 of Sakakibara.
Regarding claim 3, Modified Sakakibara teaches that the porous protective layer 91 and each of the coating layers 24a and 24b are made of porous alumina and have thicknesses and porosities that satisfy the first relational expression above (Sakakibara, Fig. 2, pg. 6, lns. 31-33, supra), but fails to teach wherein a second relational expression below is further satisfied in said stacking direction: the total thermal diffusion time at said pump surface in said zone A and said zone B > the total thermal diffusion time at said pump surface in said zone C, and the total thermal diffusion time at said heater surface in said zone A and said zone B > the total thermal diffusion time at said heater surface in said zone C. However, Peters teaches the sensor element 10 including a solid electrolyte 12, a pump cell 26, a heating element 18, and a thermal shock protective layer 32 applied to an outermost peripheral of the solid electrolyte 12 of the sensor element 10 (Fig. 1, para. [0033]-[0035], [0038]). Peters teaches that the thermal shock protective layer 32 contains porous aluminum oxide (Fig. 1, para. [0038]). Peters teaches wherein the porosity of the porous aluminum oxide thermal shock protective layer is a result-effective variable. Specifically, Peters teaches that the porosity of the porous aluminum oxide thermal shock protective layer 32 controls the penetration of water into the thermal shock protective layer 32, which controls the thermal shock robustness and prevents cracking of the sensor element (Fig. 1, para. [0022]- [0023], [0042]; since the porosity is a result-effective variable that controls the thermal shock robustness and prevents cracking, and the total thermal diffusion time changes when the porosity changes, then the total thermal diffusion time based on the porosity also controls the thermal shock robustness and prevents cracking of the sensor element). Since this particular parameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Sakakibara teaches that the porous alumina protective layer 91 may have a porosity of 10% to 40% (Fig. 2, pg. 7, lns. 3-6), and that each of the porous alumina coating layers 24a and 24b may 
Regarding claims 4 and 6-7, Modified Sakakibara teaches wherein said porous thermal shock resistant layer has a thickness of 200 µm to 900 µm inclusive (the porous protective layer 91 has a thickness t of 400 µm, Fig. 2, pg. 7, lns. 3-6, see modification supra).
Regarding claims 5 and 8-12, Modified Sakakibara teaches the porous protective layer 91 and the coating layers 24a and 24b formed on the pump surface and the heater surface, respectively (Fig. 2, pg. 6, lns. 26-28, 39-41). Modified Sakakibara fails to teach a surface protective layer formed on at least part of said pump surface of said elongated plate element base or surface protective layers formed on at least part of each of said pump surface and said heater surface, wherein said buffer layers are either interposed between said porous thermal shock resistant layer and said surface protective layer or said porous thermal shock resistant layer and said surface protective layers. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the coating layers 24a and 24b of Modified Sakakibara to provide additional layers for high adhesion to the porous protective layer (Fig. 2, 
Regarding claim 13, Modified Sakakibara teaches wherein the elongated plate element base is formed from zirconia (the sensor element 101 having a long rectangular parallelepiped shape is formed from zirconia, Fig. 2, pg. 3, lns. 35-36, 40-43),
the porous thermal shock resistant layer is formed from alumina and has a porosity of 15% to 25% (the porous protective layer 91 is made of an alumina porous material and has a porosity of 20%, Fig. 2, pg. 7, lns. 3-6, see modification supra), and
the buffer layers are formed from alumina and have a porosity of 25% to 30%, which is higher than that of the porous thermal shock resistant layer (the coating layers 24a and 24b are each made of porous alumina and have a porosity of 25%, which is higher than the 20% porosity of the porous protective layer 91, Fig. 2, pg. 6, lns. 31-33, pg. 7, lns. 3-6, see modification supra).
Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive.
In the arguments presented on pages 13-15 and 17-19 of the amendment, Applicant argues that the present inventor has studied how to construct a thermal shock resistant layer by not relying simply on thickness or porosity, so the claimed invention is a result of inventive steps 
Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Since the prior art reference teaches the thickness and porosity of the porous protective layer 91 (Sakakibara, Fig. 2, pg. 7, lns. 3-6), supra. Peters teaches that the porosity of the thermal shock protective layer is a result-effective variable that controls the thermal shock robustness and prevents cracking of the sensor element (Fig. 1, para. [0022]-[0023], [0042]; since the porosity is a result-effective variable that controls the thermal shock robustness and prevents cracking, and the thermal diffusion time changes when the porosity changes, then the thermal diffusion time based on the porosity also controls the thermal shock robustness and prevents cracking of the sensor element). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porosities of the porous protective layer of Modified Sakakibara such that the thermal diffusion time in each zone has the preferred claimed relationships through routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In the arguments presented on pages 15-17 of the amendment, Applicant argues that Sakakibara does not disclose the claimed thermal diffusion times, and does not explicitly disclose claimed zones A, B, and C or that the porous protective layer 91 extends beyond the heater 72. Applicant asserts that Sakakibara discloses that the distance L of the porous protective layer is based on the range in which the sensor element is exposed to the gas to be measured and the position of the outer pump electrode, and makes no mention of the distance L of the porous protective layer relative to the heater. Applicant asserts that only with an improper use of hindsight reconstruction using Applicant’s claims as a template and taking Applicant’s disclosure into consideration to determine obviousness can one of ordinary skill in the art arrive at the claimed zones A, B, and C of the porous thermal shock resistant layer.
Examiner respectfully disagrees. As discussed in the rejection and modified supra, Modified Sakakibara teaches that the porous alumina protective layer 91 has a porosity of 20% and a thickness of 400 µm (Fig. 2, pg. 7, lns. 3-6, see modification supra), so according to Equation 4 the thermal diffusivity = (-0.0268 * 20) + 0.7986 = 0.2626 mm2/sec, and according to Equation 2 the thermal diffusion time = (0.4 mm)2 / 0.2626 mm2/sec = 0.6 sec, which is within the claimed range of the thermal diffusion time. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As discussed in the rejection and modification supra, Sakakibara teaches wherein the distance L is a result-effective variable because the distance L depends on the range in which the sensor element 101 is exposed to the gas to be measured in the gas sensor 100 and is in the range of 0 < distance L < the length in the longitudinal direction of the sensor element (Fig. 1, para. pg. 6, lns. 52-53; Examiner interprets this teaching to mean that the distance L, and thus the longitudinal length of the porous protective layer 91, may be increased when a larger range of the sensor element 101 is exposed to the gas to be measured as long as it is less than the longitudinal length of the sensor element 101). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the distance L of the porous protective layer of Sakakibara to extend past the heater such that said porous thermal shock resistant layer is formed in zones A, B, and C as claimed when a larger range of the sensor element (from the front of the sensor element to a part of the sensor element beyond the heater) is exposed to the gas to be measured.
In the arguments presented on page 19 of the amendment, Applicant argues that the first relational expression is based on consideration that the leading end part of the sensor element disposed at a position closest to the center of the exhaust pipe and provided with the gas inlet has the lowest thermal shock resistance, and the pump surface side where a large number of internal spaces are provided has the second lowest thermal shock resistance, and that this concept is not considered by Sakakibara or Peters.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In response to applicant's argument that Sakakibara and Peters are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Sakakibara and Peters are in the field of applicant’s endeavor, which is gas sensing and a porous protective layer to prevent cracking of the sensor element.
In the arguments presented on pages 19-20 of the amendment, Applicant argues that in the present invention the surface protective layer is provided to protect the external pump electrode from foreign objects or poisoning materials, and the buffer layer is provided to prevent peeling and breakdown of thermal shock resistant layer due to a difference in expansion rates of the thermal shock resistant layer and element base, so the Examiner’s attempt to duplicate the coating layers of Sakakibara fails to disclose the limitations of claims 5 and 8-12.
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In response to applicant's argument that the surface protective layer is provided to protect the external pump electrode from foreign objects or poisoning materials, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Since the duplicate coating layers 24a and 24b are formed of porous alumina and have a porosity of 25% (Fig. 2, pg. 6, lns. 31-33, see modifications supra) like the surface protective layer of the instant application (pg. 10, lns. 10-12 of the instant specification), then the duplicate coating layers 24a and 24b are also capable of protecting the external pump electrode from foreign objects or poisoning materials.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794          

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699